Appellant was convicted at the July, 1934, term of the circuit court of Winston county of the crime of unlawfully possessing intoxicating liquor, and sentenced to serve sixty days in jail and pay a fine of fifty dollars and costs. From that judgment, he prosecutes this appeal.
Appellant makes a motion in this court to vacate the judgment on the ground that it was not entered on the minutes of the circuit court until after the court had adjourned. *Page 180 
The motion is supported by an affidavit of the circuit clerk, stating that to be true. The judgment appearing in the appeal record is regular in all respects; it shows that it was entered at the term of the circuit court during which it was rendered. The motion, therefore, is an attack on the truth of that recital of fact in the record.
The Supreme Court is a court of appeals, it has no original jurisdiction; it can only try questions that have been tried and passed upon by the court from which the appeal is taken. Whatever remedy appellant has is in the trial court, not in this court. This court can only pass on the question after the trial court has done so.
Motion overruled.